Title: To James Madison from John Gavino, 16 December 1802 (Abstract)
From: Gavino, John
To: Madison, James


16 December 1802, Gibraltar. No. 106. Forwards dispatches just received via a British frigate from Malta, “where Mr: Cathcart was with Comodor Morris, from whom I have Letters to the 1st: Inst.” Has learned “by a Vessel just arrived from Mahon” that a U.S. frigate was there for repairs to a damaged mast. “They do not know her Name or the Capns: it can be no other than the New York.” Adds in a postscript that a 30 Nov. letter “just recd:” from a friend at Mahón states the New York arrived there 24 Nov. in four days from Algiers—“nothing new.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p. Docketed by Wagner.



   
   For the damage to the New York, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:325.



   
   A full transcription of this document has been added to the digital edition.

